DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-4, 6-8, 11-18, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 and 17-20 of copending Application No. 15/948,117 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each application claims a multivariable packaging comprising a plurality of rows and columns of panels defined by two perforation patterns that allow for the variable sizing of the container.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-9, 11-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 6364199 B1) in view of Wischusen, III (US 4511042 A; hereinafter Wischusen).
	Regarding claims 1, 2-4, 6, 12-17, and 21-22, Rose teaches a container having a plurality of selectable volumes comprising panels arranged in adjacent columns (ends vs. sides) comprising a row of nonvariable panels (panels defined between lines of perforation; see Figures 10-11B) at least partially bordered via nonvariable row scoring (Col 3 lines 1-6) between the adjacent columns, and a row of multivariable panels at least partially bordered via a perforation pattern (162/163/168) between the adjacent columns, the perforation pattern may have a plurality varying characteristics (see Figures 10-11B), and skips (Examiner notes that all perforations comprise cuts and skips); wherein a dimension of the packaging is manipulable via at least partially 
	Wischusen teaches a combination snack food tray comprising cuts, in one line, between adjacent panels that have a first cut characteristic (20 or 21) and a second cut characteristic (47 or 48).  Examiner notes that the distance between the cuts is greater in the first cut characteristic compared to the distance between cuts in the second characteristic.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Rose’s container to have in-line cuts that have a first and second cut characteristic in order to create portions that can break away easily, when desired, yet maintain box stability before tearing (Wischusen; Col 3 lines 36-59).
	Regarding claim 5, Rose, as modified above, teaches a container wherein the perforation pattern (Rose; 168) comprises a first skip having a first skip characteristic, and a second skip having a second skip characteristic (Rose; 167; Examiner notes that the skip characteristics change at the vertex of perforation pattern 168).
	Regarding claims 7 and 18, Rose, as modified above, teaches a container wherein the adjacent columns further comprise flaps substantially separated between 
	Regarding claim 8, Rose, as modified above, teaches a container further comprising a glue tab operatively connected to at least one of the panels (Rose; Col 12 lines 46-54).
	Regarding claim 9, Rose, as modified above, teaches a container wherein the perforation pattern comprises a pinhole (Rose; 167).
	Regarding claims 11 and 20, Rose, as modified above, teaches a container wherein the panels are arranged in at least three columns.  Examiner notes that Rose discloses a total of four columns: two sides and two ends.
Response to Arguments
7.	Applicant’s arguments, see Pages 9-14, filed 02/12/2021, with respect to the rejection(s) of claim(s) 1-20 under USC 102(a)(1)—in view of Rose have been fully considered and are persuasive.  Rose fails to disclose that the in-line cuts between panel rows have a first cut characteristic and a second cut characteristic.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103(a)—Rose in view of Wischusen.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734